Exhibit 99.1

 

EXECUTION COPY



 

EMPLOYMENT AGREEMENT

 

This Employment Agreement, dated as of October 9, 2020 (this “Agreement”), is
entered into by and between INSPIRED ENTERTAINMENT, INC., a Delaware corporation
(the “Company”), and A. LORNE WEIL (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement dated January 16, 2017, as amended by a letter agreement between the
Company and the Executive dated August 24, 2018 (the January 16, 2017 employment
agreement, as amended, the “Prior Agreement”); and

 

WHEREAS, the Executive served as Chairman of the Board and Chief Executive
Officer of the Company from 2014 until December 2016 without receiving any cash
or non-cash compensation for services rendered to the Company, and funded a
significant portion of the operations of the Company from his personal
resources; and

 

WHEREAS, the Executive has, since December 2016, served as Executive Chairman of
the Company; and

 

WHEREAS, following the departure of the Company’s former Chief Executive Officer
in May 2018, the Executive has been responsible for operational control of the
Company and has served as its senior executive officer; and

 

WHEREAS, the Executive and Company previously agreed to a contract as of January
1, 2020, subject to approval of the shareholders at the AGM and the Executive
then offered to withdraw said contract, which offer the Company accepted, in
advance of the AGM, as part of a series of pandemic-related, financial
conservation measures; and

 

WHEREAS, through the efforts of the Executive, the Company has significantly
expanded its business, completed a transformational acquisition, and negotiated
a restructuring of its credit facilities while managing business through an
unprecedented pandemic and government mandated shutdown of significant portions
of the venues where our products are offered; and

 

WHEREAS, the Company and the Executive have determined, subject to the terms and
conditions set forth herein, to terminate the Prior Agreement and to enter into
this Agreement, and desire to set forth the terms and conditions pursuant to
which the Executive will be employed by the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Executive, intending to be legally bound, hereby agree as
follows, effective January 1, 2020 (such date, the “Commencement Date”):

 

1. EMPLOYMENT AND DIRECTORSHIP. The Company agrees to employ the Executive, and
the Executive agrees to be employed by the Company, on and subject to the terms
and conditions set forth in this Agreement. In addition, the Executive shall
continue to serve as a member of the Board, and shall be nominated for
re-election to the Board during the term of this Agreement, subject to the
Board’s fiduciary duties, in which capacities he will serve as Executive
Chairman of the Company.

 





1

 

 

2. COMMENCEMENT AND TERM. The Executive’s employment with the Company under this
Agreement shall begin on the Commencement Date and shall (subject to Section 13
hereof) be for a period of five years, terminating on December 31, 2024 (the
“Contract Termination Date”).

 

a.OPTIONAL SIXTH YEAR. Subject to written, mutual agreement on or before June
30, 2024, this contract will automatically extend through December 31, 2025,
during which additional year, the Executive will receive a Base Salary and
participate in the other benefits set forth below, other than Section 6,
provided, however, that any stock price based RSUs not vested prior to December
31, 2024 will be eligible to vest during 2025, provided the price targets are
met during that optional year.

 

3. OBLIGATIONS DURING EMPLOYMENT.

 

a.During his employment, the Executive shall:

 

i.serve the Company to the best of his ability in the capacity of its Executive
Chairman, the highest-ranking executive of the Company, and, so long as the
Company shall maintain an Office of the Executive Chairman (“OEC”), shall serve
as the senior member of the OEC;

 

ii.faithfully and diligently perform such duties and exercise such powers as the
Board may from time to time properly assign to or confer upon him insofar as
such duties and powers are consistent with his position;

 

iii.if and so long as the Board so directs (and the Executive agrees), perform
and exercise such duties and powers on behalf of any Subsidiary and act as a
director or other officer of any Subsidiary; provided, that (A) such duties are
ancillary to his position with the Company, and (B) this Agreement shall not be
assigned to any other Subsidiary at any time;

 

iv.do all as is reasonably in his power to protect, promote, develop and extend
the business interests and reputation of the Company, all at the expense of the
Company (subject to compliance with Section 11);

 



2

 

 

v.at all times and in all material respects (A) conform to and comply with (1)
any lawful direction of the Board serving a reasonable business purpose and not
inconsistent with this Agreement, (2) the provisions of the Company’s
Certificate of Incorporation (as amended from time to time), and (3) the
requirements of any relevant regulatory body or securities exchange governing
the activities of the Company or any Subsidiary, and (B) conform to and so far
as he is able to comply with the conditions to and terms of any license (the
terms of which he is first made aware of by the Company) granted to the Company
or any Subsidiary; and

 

vi.prior to assuming any position as director, manager, general partner, officer
or similar position with of any other business entity, (“Other Entity”), provide
the Board with written notice specifying the nature of the expected engagement,
the business activities in which the Other Entity is engaged; and the amount of
time per month the Executive anticipates will be devoted to the activities of
the Other Entity. The Executive shall not take on any such engagement with the
Other Entity unless (i) he shall have confirmed to the Board in writing that the
Other Entity has waived any obligation of Executive to disclose to it any
Corporate Opportunities that may conflict with the Executive’s obligations
pursuant to Section 4(a)(iii) hereof, and (ii) the Board shall have approved
such engagement. In addition, in connection with any engagement of Executive by
any Other Entity, either currently in existence or which may be authorized by
the Board in the future, Executive shall provide to the Board (in writing if so
requested) all information, explanations and assistance regarding the outside
activities of Executive as the Board may lawfully require for any reasonable
business purpose in connection with the business and affairs of the Company.

 

b.Should the Company give notice to the Executive to terminate this Agreement
pursuant to Section l4 (b), the Company may, at any time during the continuance
of the Executive’s employment after such notice is given, require the Executive
not to attend work and/or not to undertake any or all of his duties and may
assign other duties to him. During any such period where the Executive is
required not to attend work and/or not to undertake any or all of his duties
pursuant to Section 3(a), the Company:



 

i.shall not be obligated to provide the Executive with any work;

 

ii.may require the Executive to resign as a director of the Company and of any
Subsidiary; and

 



3

 

 

iii.shall continue to pay to the Executive’s Salary and provide any other
benefits to which he is contractually entitled, and the Executive shall remain
bound by the terms and conditions of this Agreement (the Executive’s attention
is particularly drawn to Section 13 below), provided, that the Executive shall
not be subject to the limitations of Section 4(a)(i) or Section 4(b)(iv) hereof
during the notice period.

 

4.FURTHER OBLIGATIONS OF THE EXECUTIVE.

 

a.(i) The Executive’s employment hereunder shall be non-exclusive; provided,
however, that during his employment (A) the obligations of the Executive to the
Company shall at all times constitute the primary business and professional
obligation of the Executive; and (B) the Executive shall not without prior
written consent of the Board (and subject to Section 3(a)(vi) hereof) serve on
the board of directors of more than three companies, said consent not to be
unreasonably withheld, the common equity securities of which are traded publicly
on any national securities exchange. The foregoing limitation shall not apply to
those directorships held by the Executive in the Company or any Subsidiary.
Subject to the restrictions set forth in Section 4(a)(ii) below, the Executive
may be involved in or act as an officer, director, employee or other
representative of any private company as he may in his sole discretion
determine. For the avoidance of doubt, the Company further acknowledges that the
Executive has not committed any specific time to the Company, and his outside
activities will not be limited except by this Section 4(a)(i) and (a)(ii) below.

 

(ii)Notwithstanding the non-exclusive nature of the Executive’s employment
hereunder, during his employment, and, during a period of eighteen (18) months
(twelve (12) months in the circumstance of a Change in Control Termination
Event) thereafter, the Executive shall not, directly or indirectly, (x) engage
in any business which is directly competitive with any business conducted by the
Company or any Subsidiary during his employment, in any geographic area in which
such business was so conducted by the Company or any Subsidiary or (y) solicit
or entice away or endeavor to solicit or entice away from the Company or any
Subsidiary for the purposes of employment or engagement any person who on the
date of the termination of the Executive’s employment is employed or engaged by
the Company or any Subsidiary in a senior management capacity and with whom the
Executive worked closely during the period of eighteen (18) months prior to the
date of the termination of the Executive’s employment (whether or not such
person would commit a breach of his contract of employment by so doing).

 



4

 

 

(iii)During his employment pursuant hereto, Executive shall submit to the Board
all business, commercial and investment opportunities or offers presented to
Executive, or of which Executive becomes aware, which relate to the areas of
business engaged in by the Company or its Subsidiaries at any time during the
Executive’s employment by the Company (“Corporate Opportunities”). During the
Executive’s employment, unless approved by the Board, Executive shall not accept
or pursue, directly or indirectly, any Corporate Opportunities on Executive’s
own behalf or on behalf of another person or entity in or with respect to which
Executive has any economic interest, or present such Corporate Opportunities to
any business entity other than the Company, including, without limitation, any
business entity which Executive serves as an officer or director.

 

b.During his employment, the Executive:

 

i.shall not directly or indirectly procure, accept or obtain for his own benefit
(or for the benefit of any other person) any payment, rebate, discount,
commission, voucher, gift, entertainment or other benefit (“Gratuities”) from
any third party in respect of any business transacted or proposed to be
transacted (whether or not by him) by or on behalf of the Company or any
Subsidiary in violation of Company policies applicable to Gratuities;

 

ii.shall observe the terms of any policy issued by the Company in relation to
such Gratuities and any other bribery or corruption related laws which are
relevant to the jurisdictions in which the Company or any Subsidiary does
business;

 

iii.shall immediately disclose and account to the Company for any such
Gratuities received by him (or by any other person on his behalf or at his
instruction); and

 

iv.shall promptly disclose to the Board full details of any investment (of
whatever sort) he makes in any business or company within the Company’s or any
of its Subsidiaries’ areas of industry or sectors.

 

5.REMUNERATION.

 

During his employment, the Executive will receive a Base Salary (“Salary”) and
be eligible to receive incentive and equity (or equity-based) compensation and
any other benefits to be determined annually by the Compensation Committee:

 

a.Base Salary: The Company shall pay to the Executive Salary at the rate of
seven hundred and fifty thousand U.S. dollars (US$750,000.00) per year. The
Salary shall be payable in twenty-six (26) equal monthly installments per annum
in arrears and shall be subject to review by the Compensation Committee annually
but without any commitment to increase the Salary. For the avoidance of doubt,
the Executive’s Salary (as may be increased from time to time) shall not be
decreased during his employment pursuant to this Agreement, absent his written
consent.

 

b.Short-term incentive (Bonus): The Executive’s target bonus will be not less
than 120% of Executive’s annual Salary (such amount, the “Target Bonus”) and the
Executive’s maximum annual bonus shall be up to two (2) times the Target Bonus
(the “Maximum Annual Bonus”), the amount of and qualification thresholds for
such Target Bonus to be established annually by the Compensation Committee. The
annual bonus shall be consistent with the Company’s short term incentive plan
(such plan or any other short term cash bonus plan the Company may adopt with
respect to its senior executives, the “STIP”) and the award criteria applicable
to other senior executives of the Company. Annual performance goals will be
established by the Compensation Committee (following consultation with the
Executive), and such goals, once final, will be communicated to the Executive as
promptly as practicable after the start of the applicable year. Any annual bonus
that becomes payable hereunder shall be paid to Executive within two and
one-half months after the later of (i) the end of the applicable fiscal year, or
(ii) the date such bonus amount is determined by the Compensation Committee. For
the avoidance of doubt, Executive’s STIP bonus will remain subject to pro-ration
with the STIP bonuses of like-situated executives under an existing debt
covenant cap on such bonuses, unless excused by the debt-issuer.

 

c.Long-term incentive plan: The Executive shall also be eligible to participate
in any long-term incentive plan (“LTIP”) available to senior executives of the
Company, provided that, except as provided in subsection (ii) below:

 

i.the terms and conditions of awards to the Executive pursuant to an LTIP shall
be consistent with the provisions of such LTIP as established by the Board of
Directors, and with the vesting criteria applicable to other senior executives
of the Company.

 



5

 

 

ii.The number of shares or restricted stock units (“RSUs”) underlying the awards
granted to the Executive pursuant to an LTIP with respect to any fiscal year
shall be equal to the Executive’s Salary divided by the closing price of the
Company’s common stock on its principal trading market (“Closing Price”) on the
business day immediately preceding the date of grant; provided further, however,
that the number of shares or RSUs to be granted to the Executive pursuant to an
LTIP shall not exceed 75,000 in any fiscal year.

 

iii.Attorneys’ Fees. Within thirty (30) days of execution of this Agreement, the
Company will reimburse Executive for up to $5000 in documented attorneys’ fees
arising from a review of and consultation with Executive about this Agreement,
including tax consequences to the Executive.

 

6.SPECIAL EQUITY GRANTS

 

a1. Sign-on Grant: Without regard to the provisions of Section 22 of this
Agreement, and in addition to the remuneration to the Executive set forth in
Section 5 of this Agreement, effective as of the Commencement Date, the Company
shall award the Executive one hundred thousand (l00,000) RSUs (the “Special
Sign-on Equity Grant”), which will vest on the earlier of his death, termination
by the Company without cause, Change In Control Termination Event (as defined
below), or June 30, 2021 both as a sign-on incentive and to ensure he remains
with the Company at least through the last vesting trigger date in this Section.

 

 

a2. Grant Subject to AGM approval of share availability: Subject to the approval
of a number of shares by the AGM to fund this grant as provided in Section 22
hereof, and in addition to the compensation of the Executive referred to
elsewhere in this Agreement, the Company shall award the Executive seven hundred
and fifty thousand (750,000) RSUs (the “Special Long-term Equity Grant”), as of
January 1, 2021, on the following terms:

 

i.Time Based RSUs

 

1.An aggregate of 250,000 RSUs shall vest as follows:

 

a.85,000 RSUs will vest subject to the Service Requirement (defined below) on
December 31, 2022;



 

b.80,000 RSUs will vest subject to the Service Requirement on December 31, 2023;
and

 



6

 

 

c.85,000 RSUs will vest subject to the Service Requirement on December 31, 2024.

 

2.As used herein, the “Service Requirement” shall mean that the Executive
remains employed by the Company pursuant to this Agreement on the vesting date.

 

3.Vesting in the case of death or a Change in Control shall be treated in
accordance with subsection (b) of this Section 6

 

ii.Adjusted EBITDA Based RSUs

 

1.An aggregate of 250,000 RSUs shall be Adjusted EBITDA Based RSUs which may be
earned based on the Company’s achievement of EBITDA Targets (as defined) and
shall vest as described below. The Executive shall have the ability to earn
62,500 RSUs with respect to each of the calendar years 2021 through 2024 based
on the Company achieving its annual Adjusted EBITDA targets (consistent with the
Company’s STIP) (each target, the “EBITDA Target"), provided, however, that
pro-ration of this award will begin upon achievement of 70% of the annual
“Target” STIP budget, as adjusted.

 

a.For each year in which the Committee determines that management has exceeded
the STIP Target, such excess EBITDA will be applied to the subsequent year in
determining whether Executive has met the subsequent year’s EBITDA target for
EBIDTA-based RSUs.

 

i.For the avoidance of doubt, in the event the Executive earns less than 100% of
the EBITDA Based RSUs in a year and the Company exceeds the EBITDA Target in the
next year, the excess EBITDA may be applied retrospectively once during the term
of the contract to make up the prior year’s earnout, upon written notice by the
Executive to the Company, within ninety (90) days of the Board’s determination
of Target achievement for the subsequent year.

 



2.Determination as to the Adjusted EBITDA for each fiscal year from 2020 through
2024 shall be made by the Board or the Compensation Committee not later than 30
days following the date the Company files its Annual Report on Form 10-K with
the Securities and Exchange Commission with respect to such fiscal year.

 



7

 

 

3.To the extent that the Executive earns Adjusted EBITDA Based RSUs for the
fiscal years 2021 and 2022, such RSUs shall vest on December 31, 2022. To the
extent that the Executive has earned Adjusted EBITDA Based RSUs for each of the
fiscal years 2023 and 2024, such RSUs shall vest on December 31 of such years.

 

4.Vesting in the case of death or a Change in Control shall be treated in
accordance with subsection (b) of this Section 6.

 

iii.Stock Price Based RSUs

 

1.An aggregate of 250, 000 RSUs shall be Stock Price Based RSUs, which shall be
earned by meeting the stock price targets and the thresholds set forth below.

 

2.The Stock Price Based RSUs shall vest based on the stock price of the
Company's common stock, subject to the satisfaction of the Stock Price Condition
as described below.

 

a.The Stock Price Condition is as follows:

 

1.80,000 RSUs will vest if the average Closing Price of the Company's common
stock for any consecutive 45 calendar day period following the date hereof shall
be not less than $6.25;

 

ii.an additional 85,000 RSUs will vest if the average Closing Price of the
Company's common stock for any consecutive 45 calendar day period following the
date hereof shall be not less than $8.25; and

 

iii.an additional 85,000 RSUs will vest if the average Closing Price of the
Company's common stock for any consecutive 45 calendar day period following the
date hereof shall be not less than $15.00.

 



8

 

 

The foregoing stock prices are referred to as the "Stock Price Targets."

 

3.Vesting in the case of death or a Change in Control shall be treated in
accordance with subsection (b) of this Section 6.

 

iv.Except as set forth herein, any Special Long-Term Equity Grant RSUs which
have not vested on or prior to December 31, 2024 shall be forfeited unless this
Agreement enters its Optional Sixth Year in which case, unearned, unvested
Special Long-Term Stock Priced Based RSUs and any 2024 EBITDA Based RSUs shall
be forfeited on December 31, 2025.

 

b.Conditions Relating to Death and Change in Control with Respect to the Special
Long-Term Grant. Except as set forth in subsections (i) and (ii) hereof, if the
employment of the Executive terminates for any reason on or before December 31,
2024 (or 2025 if there is an Option Year), any Special Long-term Equity Grant
RSUs that have not vested prior to such date shall be forfeited.

 

i.In the event of the death of the Executive prior to December 31, 2024 (or
December 31, 2025 if there is an Option Year), the estate of the Executive shall
receive, in connection with the Special Long-Term Equity Grant: 1) any Long-Term
RSUs earned and received as of December 31st prior to the year of Executive’s
death; and 2) a pro-rated number of unearned and unvested Long-Term Time-based
and EBITDA-based RSUs, based on the number of days Executive lived in the year
of death.

 

ii.In the circumstance of a Change in Control on or prior to December 31, 2024
(or December 31, 2025 if there is an Option Year), after which Change in Control
the Company’s stock is no longer traded on a U.S. public exchange because either
x) the Company has been taken private or y) the Company has been purchased by
another public company, Executive will receive any unearned and unvested portion
of the Special Long-Term Stock Priced Based RSUs and, if prior to December 31,
2024, Executive will also receive any unvested Time-Based RSUs, as well as the
EBITDA-Based RSUs for the year in which such change occurs and any subsequent
years.

 



9

 

 

iii.In the circumstance of a Change in Control Termination Event on or prior to
December 31, 2024 (or December 31, 2025 if there is an Option Year) after which
Change In Control the Company’s stock is still traded on a U.S. public exchange,
any unearned and unvested portion of the Time-Based Special Long-Term Equity
Grant will vest and Executive will also receive: (x) the EBITDA-Based RSUs for
the year in which such Change In Control Termination Event occurs and any
subsequent years; and (y) any Stock-Priced Based RSUs earned as of the Change in
Control Date or between the Change in Control Date and Termination Date, without
regard to the 45 day consecutive period requirement, for each of the following
as applicable:

 

a.In the event that the Change in Control price is $6.25, any previously
unearned portion of the first tranche of 80,000 Stock-Priced RSUs;

 

b.In the event the Change in Control price is more than $6.25 and less than
$8.25, a percentage of any previously unearned portion of the second tranche of
85,000 Stock-Price Based RSUs with a $8.25 floor based on the amount of the
Change in Control price above $6.25 divided by 2 times the shares previously
unearned;

 

c.In the event the Change in Control price is more than $8.25 and less than $15,
a percentage of any previously unearned portion of the third tranche of 85,000
Stock-Price Based RSUs with a $15 floor based on the amount of the Change in
Control price above $8.25 divided by 6.75 times the shares previously unearned.

 

d.By way of example, if the Change In Control price of the Company stock is
$9.25, no portion of the Stock Priced RSUs had vested prior to the Change In
Control, and the Executive were terminated, without regard to the elapse of
forty-five days, the Executive would receive 80,000 RSUs from the first tranche,
85,000 RSUs from the second tranche, and 12,593 RSUs (1/675= .14815 x 85,000)
from the third tranche.

 

iv.If the Executive shall terminate employment prior to December 31, 2024
(December 31, 2025 in the event of an Option Year) and such termination shall
not constitute a Change in Control Termination Event, or the death of the
Executive, the unearned portion of the Special Long-Term Equity Grant shall be
forfeited.

 



10

 

 

7.WAGE DEDUCTIONS AND W1THHOLDINGS. The Executive hereby authorizes the Company
to deduct from his salary or any other sums due to him from the Company, any
sums due from the Executive to the Company, including without limitation any
overpayment of salary. Without limiting the generality of the foregoing, the
Company or any Subsidiary may withhold (or cause there to be withheld, as the
case may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes or
contributions as may be required to be withheld pursuant to any applicable law
or regulation.

 

8.OTHER REIMBURSEMENTS.

 

a.Private Medical Insurance. Executive will be eligible to participate in the
Company purchased family health insurance plan for like-situated senior
executives. In the event the Company fails to secure such coverage, the Company
will reimburse such entity as the Executive may direct for health care benefits
and insurance such other entity provides and/or pays for the benefit of the
Executive and his family during the Executive's employment hereunder.

 

b.Communications Equipment and Service. During the Executive's employment
hereunder, the Company will reimburse the Executive or such other entity as the
Executive may direct for expenses relating to a mobile phone (iPhone or similar
device) and any associated service contract for such mobile phone. In no event
is the Company entitled to possess or review such device or any of its contents.

 

9.DEATH IN SERVICE. The Company will endeavor to provide the Executive with life
insurance based on the Company's Group life insurance policy, the coverage being
four times salary, subject always to this level of cover being permitted by the
life insurance policy provider on reasonable commercial terms In the event that
the Company's Group life insurance carrier is unable to provide Life insurance
coverage for the Executive, the Company shall, at its election, self-insure the
payment of such coverage or identify other life insurance alternatives which may
be available to the Executive (it being understood that any such alternative
shall be reasonably acceptable to the Company and the Executive and that
Executive shall reasonably cooperate with any requests by the Company or any
potential insurer with respect to any such insurance).

 

10.EXPENSES.

 

a.The Company shall, during his employment, reimburse the Executive in respect
of all reasonable travelling accommodation, entertainment and other similar
out-of-pocket expenses exclusively and reasonably incurred by him in or about
the performance of his duties.

 



11

 

 

b.Except where specified to the contrary, all expenses shall be reimbursed in
accordance with the Company's expense reimbursement policies applicable to other
senior executives, subject to the Executive providing appropriate evidence
(including receipts, invoices, tickets and/or vouchers as may be appropriate) of
the expenditure in respect of which he claims reimbursement.

 

c.During the Executive's employment hereunder, the Company will reimburse the
Executive, or such other entity as the Executive may direct, for the annual fee
of one credit card of the Executive's choice.

 

ll.INCAPACITY.

 

a.Subject to his complying with the Company’s procedures relating to the
notification and certification of periods of absence from work, the Executive
shall continue to be paid his salary (inclusive of any statutory sick pay or
social security benefits to which he may be entitled) during any period of
absence from work due to sickness, injury or other incapacity up to a maximum of
26 weeks in aggregate in any period of 52 consecutive weeks. For the avoidance
of doubt, in the event that a STIP bonus is paid or an RSU earnout or vesting
event occurs during a leave of absence due to incapacity or upon his return from
same, Executive will remain eligible to participate as though he were working,
provided, however, that if the payment, earnout or vesting occurs after his
leave of absence, Executive will need to remain employed for at least ninety
days after his return from leave of absence to qualify unless the ninety days
takes him beyond expiration of the contract term in which case the ninety day
requirement is waived. The Company will secure disability insurance for the
Executive to cover the event of his inability to return to work for two years
after the 26 week period.

 

b.If any incapacity of the Executive shall be caused by an alleged action or
wrong of a third party and the Executive shall decide to claim damages in
respect thereof and shall recover damages for loss of earnings over the period
for which salary has been or will be paid to him by the Company under Section
l4(a), he shall account to the Company for any such damages for loss of earnings
recovered (in an amount not exceeding the actual salary paid or payable to him
by the Company under Section 14(a) in respect of the said period) less any costs
borne by him in achieving such recovery. The Executive shall keep the Company
advised of the commencement, progress and outcome of any such claim. If required
by the Company (and on receipt of an indemnity from the Company for all the
costs thereby incurred) the Executive shall use reasonable endeavors to recover
such damages.

 



12

 

 

12.INTELLECTUAL PROPERTY RIGHTS.

 

a.The Executive and the Company foresee that he may make, discover and/or create
Inventions, Authorship Rights or Works (as each of those terms are defined
below) in the course of his duties under this Agreement and agree that the
Executive has special obligations to further the interests of the Company. The
Executive agrees to the terms set out in this Section 12 in consideration for
the salary, bonus and benefits set out in Sections 5, 6, 10 and 11 above.

 

b.I f the Executive (whether alone or with others) shall at any time during the
period of his employment with the Company make an invention (whether or not
patentable) designed to be used in any line of business then conducted by the
Company or any Subsidiaries (referred to in this Agreement as "Invention") he
shall promptly disclose to the Company full details of such Invention to enable
the Company to assess it and to determine whether under the applicable law the
Invention is the property of the Company; provided, that any Invention that does
not belong to the Company shall be treated as confidential , and shall not be
used or otherwise exploited, by the Company.

 

c.If the Executive (whether alone or with others) shall at any time during the
period of his employment with the Company create any documents, data, drawings,
specifications, articles, computer programs, software (object or source code),
equipment, network designs, business logic, notes, sketches, drawings, reports,
modifications, tools, scripts or other items directly or indirectly in the
course of his employment and that are designed for use in any line of business
then conducted by the Company or any Subsidiaries in which the Executive is
involved ("Works"), he shall promptly provide such Works to the Company and
title in and to the tangible property of the Works shall immediately upon
creation or performance vest in and shall be and remain the sole and exclusive
property of the Company and the Executive hereby irrevocably and unconditionally
assigns to the Company all right, title and interest in and to the same.

 

d.If any copyright, design right (whether registered or unregistered) or
database rights in the Works (together "Authorship Rights") or any Invention
belong to the Company, the Executive shall consider himself as a trustee for the
Company in relation to all such Authorship Rights or Invention and shall , at
the request and expense of the Company, do all things necessary to vest all
rights, title and interest in such Authorship Rights or Invention in the Company
or its nominee absolutely as legal and beneficial owner and to secure and
preserve full patent, copyright, design right or other appropriate forms of
protection therefor in any part of the world as the Company shall in its
discretion think fit.

 



13

 

 

e.If any Authorship Rights or Invention do not belong to the Company, the
Company shall have the right to acquire for itself or its nominee the Executive
's rights in such Authorship Rights or Invention within three months after
disclosure or provision pursuant to Section 12(b) or 12(c) of this Agreement (as
applicable) or, if the Executive fails to disclose or provide documents or
information pursuant to Section 12(b) or 12(c) of this Agreement (as
applicable), the date on which the Company first has actual knowledge of the
existence of such Authorship Rights or Invention, which acquisition shall be
made on fair and reasonable terms to be agreed.

 

  f.

The Executive shall give notice in writing to the Company promptly on becoming
aware of any infringement or suspected infringement of any intellectual property
rights in any Invention, Authorship Rights or Works which are owned by the
Company, or which are acquired or to be acquired by the Company pursuant to
Section 12(e). The Executive shall also notify the Company promptly on becoming
aware of any infringement or suspected infringement of any other intellectual
property rights which the Executive should reasonably believe to be vested in or
owned by the Company or any Subsidiaries or of any use by or disclosure to a
third party (which he should reasonably believe to be unauthorized by the
Company) of any Confidential Information.

 

g.Save for Section 12(f), rights and obligations under this Agreement shall
continue in force after the termination of this Agreement in respect of each or
each set of Invention, Authorship Rights or Works and shall be binding upon the
Executive's representatives.

 

h.The Executive irrevocably waives any rights he may have under Chapter IV
(Moral Rights) of the Intellectual Property (Copyright and Related Rights) Act
2005 and any corresponding rights under the applicable laws of any other
jurisdiction in respect of all Authorship Rights owned by the Company, or
acquired by the Company or to be acquired by the Company pursuant to Section
12(e).

 



14

 

 

i.The Company acknowledges that as of the Commencement Date the Executive will
own and/or hold rights in and to intellectual property that would, or could,
otherwise constitute Inventions, Authorship Rights or Works, but were created,
developed or acquired prior to the Commencement Date, and the Company agrees and
acknowledges that none of such intellectual property or rights (nor, for the
avoidance of doubt, any of Executive's experience, knowledge and contacts in the
gaming or other industries) shall constitute property or rights of the Company
(and that the Executive shall not be deemed to have granted any right or license
thereto hereunder or by mere service to the Company), and that the Executive
shall be free to use and exploit such property or rights as be determines in his
sole and absolute discretion. The Company further acknowledges that from and
after the Commencement Date the Executive may create, develop or acquire
Inventions, Authorship Rights or Works for use in businesses or activities
outside the lines of business then conducted by the Company or any Subsidiary,
and the Company agrees and acknowledges that it has no right, title or interest
therein or any right or claim to prevent or restrict any such activity by or for
the Executive.

 

j.For the avoidance of doubt, and in light of the non-exclusive nature of this
Agreement, the Executive's contacts and calendar shall (anything in this
Agreement to the contrary notwithstanding) at all times be the property of the
Executive and not the Company, and shall not be required to be delivered to the
Company on termination; provided that the Company shall be entitled to retain a
copy of such contacts and calendar to the extent relevant to the business of the
Company or any Subsidiary.

 

13.CONFIDENTIALITY.

 

a.In addition to the Executive's common law obligations to keep confidential
information secret, he must not disclose to any person, firm or company,
otherwise than in the proper course of his duties or with the written consent of
the Company, any trade secret or information of a confidential nature concerning
the Company's business or the business of any Subsidiary, or any client or
prospective client of any of them including, but not limited to:

 

i.any trade secret or confidential or secret information concerning the business
development, affairs, future plans, business methods, connections, operations,
accounts, finances, organization, processes, policies or practices, designs,
dealings, trading, software, or know-how relating to or belonging to the Company
and/or to any Subsidiary or any of its suppliers, agents, distributors, clients
or customers;



 



15

 

 

ii.confidential computer software, computer-related know-how, passwords,
computer programs, specifications, object codes, source codes, network designs,
business processes, business logic, inventions, improvements and/or
modifications relating to or belonging to the Company and/or any Subsidiary;

 

iii.details of the Company's or any Subsidiary's financial projections or
projects, prices or pricing strategy, advertising, marketing or development
plans, product development plans or strategies, fee levels, commissions and
commission structures, market share and pricing statistics, marketing surveys
and research reports and their interpretation;

 

iv.any confidential research, report or development undertaken by or for the
Company or any Subsidiary;

 

v.details of relationships or arrangements with, or knowledge of the needs or
the requirements of, the Company's or any Subsidiary's actual or potential
clients or customers;

 

vi.information supplied in confidence by customers, clients or any third party
to which the Company or any Subsidiary owes an obligation of confidentiality;

 

vii.lists and details of contracts with the Company's or any Subsidiary's actual
or potential suppliers;

 

viii.information of a personal or otherwise of a confidential nature relating to
fellow employees, directors or officers of and/or consultants to, the Company
and/or any Subsidiary for which the Executive may from time to time provide
services;

 

ix.confidential information concerning, or details of, any competitive business
pitches, and/or target details;

 

x.any document or information marked as confidential on its face; or

 

xiany document or information which has been supplied to the Executive in
confidence or which he has been informed is confidential or which he might
reasonably be aware is confidential.

 



16

 

 

Any information of the sort described in this Section l3(a) which the Executive
obtains or becomes aware of during the course of his employment under this
Agreement or which, by virtue of the Executive's position, it may reasonably be
assumed he has obtained or become aware of during the course of his employment
under this Agreement shall be "Confidential Information" for the purposes of
this Agreement.

 

b.The Executive undertakes to use his best endeavors (subject to payment by the
Company of any expense reasonably incurred in so doing) to prevent unauthorized
publication or disclosure to any third party of any Confidential Information
(save as may be required by law or a duly authorized regulatory body).

 

c.The provisions in Sections 13(a) and l3 (b) shall continue to apply after
termination of employment, howsoever arising, without any time limit. The
provisions in Sections 13(a) and 13(b) shall not apply to any information or
knowledge which (i) is or comes into the public domain other than through
unauthorized disclosure of the Executive, (ii) is or becomes available to the
Executive on a non-confidential basis from a source which is entitled to
disclose it to the Executive, or (iii) was already known to the Executive prior
to the date hereof.

 

d.Nothing in this Section 13 shall be construed or interpreted as preventing the
Executive from making a disclosure pursuant to any applicable legal requirement
or order of any court or other tribunal or regulatory body. In circumstances
where the Executive feels it is necessary for him to make such a disclosure, he
should, to the extent practical, first raise the issue with the Board, or if the
Executive's concerns relate to certain members of the Board, to an officer or
officers of the Company whom he believes are not involved or implicated in the
relevant matter.

 

e.Nothing in this Agreement or otherwise shall prohibit the Executive from (i)
reporting possible violations of federal or state law or regulation to any U.S.
governmental agency or entity or self-regulatory organization (including but not
limited to the U.S. Department of Justice, the U.S. Securities and Exchange
Commission, the U.S. Congress, and any U.S. agency Inspector General), or making
other disclosures that are protected under the whistleblower provisions or other
provisions of U.S. federal or state law or regulation, (ii) providing truthful
testimony or statements to the extent, but only to the extent, required by
applicable law, rule, regulation, legal process or by any court, arbitrator,
mediator or administrative, regulatory, judicial or legislative body (including
any committee thereof) with apparent jurisdiction (provided, however, that in
such event, except as set forth in the foregoing clause (i) above or clause
(iii) below, Executive will give the Company prompt written notice thereof prior
to such disclosure so that the Company may seek appropriate protection for such
information), (iii) reporting or disclosing information under the terms of the
Company's Reporting Suspected Violations of Law Policy or such similar policy as
the Company may have in effect from time to time or (iv) disclosing information
to the extent necessary to enforce the terms of this Agreement.

 



17

 

 

14.TERMINATION OF EMPLOYMENT.

 

a.Termination for Cause.

 

i.The employment of the Executive may be terminated by the Company for Cause
immediately upon written notice to the Executive. "Cause" shall mean any of the
following:

 

1.the Executive commits any material breach of the terms contained in this
Agreement or any Company Policies (after receiving prior written warning of the
nature of such breach and having been given not less than thirty (30) days to
cure such breach); or

 

2.the Executive is guilty of any gross negligence or willful gross misconduct in
connection with or affecting the business or affairs of the Company or any
Subsidiary for which he is required to perform duties; or

 

3.the Executive is convicted of, or pleads guilty or nolo contendere to, a
felony or a misdemeanor that is a crime of moral turpitude (other than for a
traffic-related offense); or

 

4.an arbitrator, court of proper jurisdiction or governmental agency determines
in a final order that the Executive has committed any material violation of the
Company's policy against sexual harassment;

 

5.the Executive commits or has committed any material breach of this Agreement
that has a material adverse effect on the Company.

 



18

 

 

ii.No act or omission to act by Executive shall be "willful" if conducted in
good faith or with a reasonable belief that such act or omission was in the best
interests of the Company.

 

iii.Upon a termination of the Executive's employment pursuant to this Section
14(a), neither the Company nor any of the Subsidiaries, shall be under any
further obligation to the Executive, except the Company's obligation to pay (A)
all accrued but unpaid salary to the date of termination (to be paid within 30
days following such termination, less all applicable deductions), (B) any earned
and vested benefits and payments pursuant to the terms of any benefit or
incentive plan or arrangement or award for the benefit of the Executive
(including without limitation the reimbursements required by Section 8 above),
(C) all unreimbursed business expenses incurred and properly submitted in
accordance with applicable Company policies; and (D) other benefits
contractually due to the Executive (or an amount equal to the cash value
thereof), which payments and benefits described in subsections (A) through (D)
are referred to herein as the "Accrued Benefits").

 

b.Termination at the Discretion of the Company.

 

i.Except in the case of "Cause", the Company may at its absolute discretion
elect to terminate the employment of the Executive by giving the Executive not
less than 90 days' written notice of such termination (the date of such
termination, the "Discretionary Notice Termination Date"). Upon a termination of
the Executive's employment at the discretion of the Company pursuant to this
Section 14(b), the Executive shall receive:

 

1.the Accrued Benefits;

 

2.Salary from the Discretionary Notice Termination Date through the earlier of
(A) eighteen (18) months following the Discretionary Notice Termination Date or
(B) the Contract Termination Date, payable in accordance with the Company's then
current payroll practice;

 

3.Eighteen (18) months (not to exceed the remaining months until the Contract
Termination Date) of Target Bonus; and

 



19

 

 

4.a bonus for the year in which the termination occurred, equal to Target Bonus
for such year multiplied by a fraction, the numerator of which shall be the
number of days the Executive was employed by the Company prior to the
Discretionary Notice Termination Date and the denominator of which shall be 365,
payable in accordance with the STIP with respect to such fiscal year; in the
event that, at the date the Company provided written notice of the discretionary
termination to the Executive, the Target Bonus has not yet been established for
such year, the Target Bonus shall be equal to the Target Bonus for the preceding
fiscal year.

 

ii.Notwithstanding Section 14(b)(i)(2) and (i)(3) above, if the termination
pursuant to this Section 14(b) constitutes a Change in Control Termination
Event, the Executive shall receive Salary from the Discretionary Notice
Termination Date through the earlier of (A) thirty (30) months following the
Discretionary Notice Termination Date or (B) the Contract Termination Date,
payable in accordance with the Company's then current payroll practice and (B)
thirty (30) months of Target Bonus (not to exceed the remaining months until the
Contract Termination Date).

 

iii.Any equity or equity-based award (excluding the Special Long-term Equity
Grant) which has not been fully vested as of the Discretionary Notice
Termination Date (including any award under the LTIP), shall not be forfeited
but shall remain outstanding subject to potential future vesting subject to the
time, performance or other conditions to vesting specified in such award.

 

iv.The rights of Executive with respect to the Special Long-term Equity Grant
shall be as specified in Section 6 hereof.

 

c.Termination by the Executive for Good Reason.

 

i.The Executive may terminate his employment at any time for Good Reason by
giving written notice to the Company of his good faith belief that an event
constituting Good Reason has occurred (without the Executive's consent), and
setting forth the basis for such belief, within 90 days of such notice (the
termination date, the "Good Reason Termination Date"); provided, however, that
no termination for Good Reason shall occur if, prior to the Good Reason
Termination Date, the Company bas cured the condition giving rise to the Good
Reason. Nothing herein shall be deemed to prevent the Company from contesting
Good Reason pursuant to Section 15 hereof or otherwise. Upon the Company
providing written notice to the Executive of its contesting Good Reason, the
Good Reason Termination Date shall be deferred until the dispute is resolved
pursuant hereto. It shall be a condition to the Executive receiving the benefits
described in clause (iii) below that the Executive shall, not less than seven
(7) days prior to the Good Reason Termination Date, execute a release of the
Company, in form and substance reasonably satisfactory to the Board, which
release shall remain in full force and effect at the Good Reason Termination
Date.

 



20

 

 

ii."Good Reason" shall mean any of the following: (A) a material reduction in
Executive's titles, duties or authorities (including reporting
responsibilities); (B) removal of the Executive from, or failure of the Board or
the Board's nominating committee to nominate Executive for election or
re-election to the Board; (C) a material reduction in the Executive's salary;
(D) a material reduction in Executive’s Short-Term Incentive Bonus Target
opportunity; (E) any significant relocation of the Executive's principal office;
or (F) a material breach of this Agreement by the Company.

 

iii.Upon a termination of the Executive's employment by the Executive for Good
Reason pursuant to this Section 14(c), the Executive shall receive from the
Company the amounts set forth in Section l4(b)(i) (and, if applicable Section
14(b)(ii)), but substituting "Good Reason Termination Date" for "Discretionary
Notice Termination Date".

 

iv.Any equity or equity-based award (excluding the Special Long-term Equity
Grant) which has not been fully vested as of the Good Reason Termination Date
(including any award under the LTIP), shall not be forfeited but shall remain
outstanding subject to potential future vesting subject to the time, performance
or other conditions to vesting specified in such award, and subject to any
applicable clawback provisions.

 

v.The rights of Executive with respect to the Special Long-term Equity Grant
shall be as specified in Section 6 hereof.

 



21

 

 

d.Death of the Executive. In the event of the death of the Executive during the
term hereof, the estate of the Executive shall receive the compensation provided
for herein; provided that the estate shall comply with the provisions of clause
(e) hereof to the extent requested by the Company.

 

e.Upon the termination of his employment (for whatever reason and howsoever
arising), the Executive:

 

i.shall not take away, conceal or destroy but shall immediately deliver up to
the Company all documents (which expression shall include but without limitation
notes, memoranda, correspondence, drawings, sketches, plans, designs and any
other material upon which data or information is recorded or stored) produced
during the course of his employment with the Company relating to the business or
affairs of the Company or any Subsidiary or any of their clients, customers,
shareholders, employees, officers, suppliers, distributors and agents together
with any other property belonging to the Company or any Subsidiary which may
then be in his possession or under his control;

 

ii.shall at the request of the Board immediately resign without claim for
compensation from office as a director of any Subsidiary and from any other
office held by him in the Company or any Subsidiary (but without prejudice to
any claim he may have for damages for breach of this Agreement or otherwise) and
in the event of his failure to do so the Company is hereby irrevocably
authorized to appoint some person in his name and on his behalf to sign and
deliver such resignations; and

 

iii.shall immediately repay all outstanding debts or loans due to the Company or
any Subsidiary and the Company is hereby authorized to deduct from any amount
owed to the Executive a sum in repayment of all or any part of any such debts or
loans.

 

iv.If the Executive is involved in any pending or potential litigation,
investigation or regulatory or administrative proceeding (each a "Proceeding")
to which the documents the Executive previously delivered to the Company
pursuant to Section 13 hereof may relate, the Company shall provide the
Executive with access to such documents to the extent they are potentially
related to the Proceeding.

 



22

 

 

15.ARBITRATION. The parties agree that all claims, disputes, and/or
controversies arising under this Agreement and/or related to the Executive's
employment hereunder or the termination of such employment (whether or not based
on contract, tort or upon any federal, state or local statute, including but not
limited to claims asserted under the Age Discrimination in Employment Act, as
amended, Title VII of the Civil Rights Act of 1964, as amended, any state Fair
Employment Practices Act, and/or the Americans with Disabilities Act), shall be
resolved exclusively through mediation/arbitration by JAMS, in the County of New
York in the State of New York, in accordance with the JAMS Rules and Procedures
for Mediation/Arbitration of Employment Disputes; provided, however, that in the
event that the Company alleges that the Executive is in breach of any of the
provisions contained in Sections 4(a)(ii), 12 or 13 of this Agreement, the
Company shall not be exclusively required to submit such dispute to
mediation/arbitration. In such event, the Company may, at its option, seek and
obtain from any court having jurisdiction, injunctive or equitable relief, in
addition to pursuing at arbitration all other remedies available to it
(including without limitation any claims for relief arising out of any breach of
Sections 4(a)(ii), 12 or 13 of this Agreement). In the event that the Company
chooses to bring any such suit, proceeding or action for injunctive or equitable
relief in an appropriate court, the Executive hereby waives his right, if any,
to trial by jury, and hereby waive his right, if any, to interpose any
counterclaim or set-off for any cause whatever and agree to arbitrate any and
all such claims.

 

16.STOCKHOLDERS' AGREEMENT. Anything in this Agreement to the contrary
notwithstanding, the respective rights and obligations of the Executive and the
Company hereunder shall at all times be subject to the terms and conditions of,
and shall in no way derogate from and rights of the Executive under, that
certain Stockholders' Agreement dated as of December 2, 2016, by and among the
Company, Hydra Industries Sponsor LLC, MIHI LLC, and the Vendors named therein,
as such agreement may be amended from time to time.

 



23

 

 

17.PARACHUTE PAYMENTS.

 

a.Notwithstanding anything to the contrary contained in this Agreement, to the
extent that any amount, stock option, restricted stock, RSUs, other equity
awards or benefits paid or distributed to the Executive pursuant to this
Agreement or any other agreement or arrangement between the Company and the
Executive (collectively, the "280G Payments") (a) constitute a "parachute
payment" within the meaning of Section 280G of the Code and (b) but for this
Section 16, would be subject to the excise tax imposed by Section 4999 of the
Code, then the 280G Payments shall be payable either (i) in full or (ii) in such
lesser amount which would result in no portion of such 280G Payments being
subject to excise tax under Section 4999 of the Code; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income or
excise taxes (including the excise tax imposed by Section 4999) results in the
Executive's receipt on an after-tax basis, of the greatest amount of benefits
under this Agreement, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code. Unless the Executive and the
Company otherwise agree in writing, any determination required under this
Section shall be made in writing by an independent public accountant selected by
the Company (the "Accountants"), whose determination shall be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this Section, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section, as well as any reasonable
legal or accountant expenses, or any additional taxes, that the Executive may
incur as a result of any calculation errors made by the Accountant and/or the
Company in connection with the Code Section 4999 excise tax analysis
contemplated by this Section.



 

b.Additional 280G Payments. If the Executive receives reduced 280G Payments by
reason of this Section 17 and it is established pursuant to a final
determination of the court or an Internal Revenue Service proceeding that the
Executive could have received a greater amount without resulting in an excise
tax, then the Company shall promptly thereafter pay the Executive the aggregate
additional amount which could have been paid without resulting in an excise tax
as soon as practicable.

 

c.Review of Accountant Determinations. The parties agree to cooperate generally
and in good faith with respect to (i) the review and determinations to be
undertaken by the Accountants as set forth in this Section 17 and (ii) any
audit, claim or other proceeding brought by the Internal Revenue Service or
similar state authority to review or contest or otherwise related to the
determinations of the Accountants as provided for in this Section 17, including
any claim or position taken by the Internal Revenue Service that, if successful,
would require the payment by the Executive of any additional excise tax, over
and above the amounts of excise tax established under the procedure set forth in
this Section 17.



 

d.Order of 280G Payment Reduction. The reduction of 280G Payments, if
applicable, shall be effected in the following order (unless the Executive, to
the extent permitted by Section 409A of the Code ("Code Section 409A"), shall
elect another method of reduction by written notice to the Company prior to the
Section 280G event): (i) payments that are payable in cash that are valued at
full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced
(if necessary, to zero), with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24), will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.2800-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-l, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24), will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above will be
made in the following manner: first, a pro-rata reduction of cash payment and
payments and benefits due in respect of any equity awards not subject to Code
Section 409A, and second, a pro- rata reduction of cash payments and payments
and benefits due in respect of any equity subject to Code Section 409A as
deferred compensation.



 



24

 

 

18.NOTICES.

 

All notices, demands, requests or other communications required or permitted to
be given or made hereunder shall be in writing and shall be delivered,
telecopied or mailed by first class registered or certified mail, postage
prepaid, addressed as follows:

 

(a) If to the Company:

 

Inspired Entertainment, Inc.

250 West 57th St, Suite 2223

New York, New York 10107

Attention: Secretary

Telecopy:

 

with a copy (which shall not constitute notice) to:

 

Douglas Ellenoff, Esq.



Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Telecopy: (212)370-7889

 

If to the Executive:

 

A. Lorne Weil

c/o Inspired Entertainment, Inc.

250 West 57th Street, Suite 2223

New York, New York 10107

Telecopy:

 

with a copy (which shall not constitute notice) to:

 

Michael A. Curley, Esquire

Curley, Hurtgen, & Johnsrud, LLP

1177 Avenue of the Americas, 5th Floor

New York, New York 10036-2714

Telecopy: 215-543-1160

 

or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three (3) days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back or the affidavit of messenger
being deemed conclusive evidence of delivery) or at such time as delivery is
refused by the addressee upon presentation.

 

19.MISCELLANEOUS.

 

a.The Executive hereby confirms that by virtue of entering into this Agreement
he will not be in breach of any express or implied terms of any Court Order,
contract or of any other obligation legally binding upon him.

 

b.Any benefits provided by the Company to the Executive or his family which are
not expressly referred to in this Agreement shall be regarded as ex-gratia
benefits provided at the entire discretion of the Company and shall not form
part of the Executive's contract of employment.

 



25

 

 

20.SECTION 409A.

 

a.The intent of the parties hereto is that payments and benefits under this
Agreement are either exempt from or comply with Code Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to that end; provided, that no such interpretation shall be used to
diminish the Executive's rights and entitlements hereunder to any payment or
benefit which is not subject to Code Section 409A.

 

b.If any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute "nonqualified deferred compensation" within the meaning of Code
Section 409A and the Executive is a "specified employee" as defined in Code
Section 409A, no part of such payments shall be paid before the day that is six
(6) months plus one (1) day after the Executive's date of termination or, if
earlier, the Executive's death (the "New Payment Date"). The aggregate of any
payments that otherwise would have been paid to the Executive during the period
between the date of termination and the New Payment Date shall be paid to
Executive in a lump sum on such New Payment Date. Thereafter, any payments that
remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement.

 

c.A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits subject to Code Section 409A upon or following a termination of
employment until such termination is also a "separation from service" within the
meaning of Code Section 409A and for purposes of any such provision of this
Agreement, references to a "resignation," "termination," "terminate,
“termination of employment" or like terms shall mean separation from service.

 

d.All reimbursements for expenses under Section 10 of this Agreement shall be
paid in no event later than the end of the calendar year following the calendar
year in which the Executive incurs such expense. With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.



 



26

 

 

e.Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., "payment shall be made within thirty (30)
days following the date of termination"), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

f.If under this Agreement, an amount is paid in two or more installments, for
purposes of Code Section 409A, each installment shall be treated as a separate
payment.

 

21.DEFINITIONS AND INTERPRETATION.

 

a.In this Agreement unless the context otherwise requires the following
expressions have the following meanings:

 

i."Adjusted EBITDA" means net income or loss excluding depreciation and
amortization, interest expense, interest income and income tax expense, and
other additional exclusions and adjustments. Such additional excluded amounts
include stock-based compensation, U.S. GAAP charges where the associated
liability is expected to be settled in stock, and changes in the value of
earn-out liabilities and income and expenditure in relation to legacy portions
of the business (being those portions where trading no longer occurs) including
closed defined benefit pension schemes. Additional adjustments shall be made for
items considered outside the normal course of business, including (1)
restructuring costs, which include charges attributable to employee severance,
management changes, restructuring and integration, (2) merger and acquisition
costs, (3) impairment expense and (4) gains or losses not in the ordinary course
of business. Notwithstanding the foregoing definition, the Compensation
Committee may determine, in its sole discretion, to revise the definition of
Adjusted EBITDA from time to time.

 

ii."Board" means the Board of Directors of the Company;

 

iii."Change in Control" shall be deemed to have occurred if:

 

1.any "person", as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, other than (A) the Company, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or (C) any corporation owned, directly or indirectly, by the
stockholders of the Company (in substantially the same proportion as their
ownership of shares), (a "Person") is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of Parent representing 50% or more of the combined
voting power of the Company's then outstanding voting securities;

 



27

 

 

2.there is consummated a merger or consolidation of the Company with any other
entity, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) 50% or more of the
combined voting power of the voting securities of the Company or such surviving
or parent entity outstanding immediately after such merger or consolidation or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the beneficial
owner (as defined in clause (A) above), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company's then outstanding securities; or



 

3.there is consummated a transaction or series of related transactions which
results in the sale or transfer of all or a majority of the assets of the
Company and its subsidiaries taken as a whole (determined based on value);
provided, however, that, solely to the extent necessary to comply with, or avoid
adverse tax consequences under, Code Section 409A, none of the foregoing events
shall be deemed to be a "Change in Control" unless such event constitutes a
"Change in Control Termination Event" within the meaning of Code Section 409A;

 

iv."Change in Control Termination Event" means the Executive's employment or
other services are terminated at the discretion of the Company pursuant to
Section 14(b) hereof or by the Executive for Good Reason pursuant to Section
l4(c) hereof, in either case within the twenty four (24) month period
immediately following a Change in Control; provided that for purposes of the
Special Long-term Equity Grant, shall refer to a termination following a Change
in Control at any time pursuant to Sections 14(b) or 14(c).

 



28

 

 

v."Code" means the U.S. Internal Revenue Code of 1986, as amended;

 

vi."Compensation Committee" means the compensation committee of the Board;

 

vii."Control" means, with respect to any person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of shares or securities,
partnership interests or other ownership interests, by contract, by membership
or involvement in the board of directors, management committee or other
management structure of such person, or otherwise and "Controlled" shall be
construed accordingly; and



 

viii."Subsidiary" means, with respect to any person, any other person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by or is under common Control with such specified person from time to
time, and unless otherwise specifically provided herein, shall include a
subsidiary of the Company included in the consolidated financial statements of
the Company and any subsidiary not consolidated or 50 percent or less owned
person with respect to which the Company exercises Control.



 

b.References in this Agreement to Sections are to sections in this Agreement.

 

c.References in this Agreement to statutes or regulations shall include any
statute or regulation modifying, re-enacting, extending or made pursuant to the
same or which is modified, re-enacted or extended by the same. Headings are for
ease of reference only and shall not be taken into account in the construction
of this Agreement. Words importing the singular number shall include the plural
and vice versa and words importing the masculine shall include the feminine and
neuter and vice versa.



 

d.This Agreement contains the entire understanding between the parties and
supersedes all (if any) subsisting agreements, arrangements and understandings
(written or oral) relating to the employment of the Executive which such
agreements, arrangements and understandings shall be deemed to have been
terminated by mutual consent. The Executive acknowledges that he has not entered
into this Agreement in reliance on any warranty, representation or undertaking
which is not contained in or specifically incorporated in this Agreement. This
Agreement may not be amended or terminated orally, but only by a writing
executed by the parties hereto.

 



29

 

 

e.The various sections and sub-sections of this Agreement are severable and if
any Section or Sub-Section or identifiable part thereof is held to be invalid or
unenforceable by any court of competent jurisdiction then such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining sections or sub-sections or identifiable parts thereof in this
Agreement. The Company and Executive agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

 

f.The substantive laws of the State of New York in the United States shall
govern this Agreement. Executive acknowledges that there is no adequate remedy
at law for any breach or threatened breach of the provisions of Sections 13 and
15 of this Agreement and that, in addition to any other remedies to which it or
be may otherwise be entitled as a matter of law, the Company shall be entitled
to injunctive relief in the event of any such breach or threatened breach.

 

g.The Company and Executive hereby consent to the exclusive jurisdiction of the
federal and state courts in the State of New York, irrevocably waive any
objection it or be may now or hereafter have to laying of the venue of any suit,
action, or proceeding in connection with this Agreement in any such court, and
agree that service upon it shall be sufficient if made by registered mail, and
agree not to assert the defense of forum non conveniens.

 

22.CONDITIONS TO THE EFFECTIVENESS OF THIS AGREEMENT. Notwithstanding anything
to the contrary set forth herein, the effectiveness of the RSU awards in
Sections 6a2 and 6b of this Agreement shall be subject to the approval by the
stockholders of the Company at the Annual Meeting of Stockholders to be held in
2021 of shares in the Company to support the awards in Section 6a2, or at such
other meeting of the stockholders as the Board may determine. Upon approval, the
equity awards in Section 6a2 of Agreement shall be deemed effective retroactive
to January 1. 2021. In the event the stockholders do not approve the shares
necessary to support the awards in Section 6a2 of the Agreement, then Sections
6a2 and 6b of the Agreement shall be deemed not to have become effective, but
the remainder of this Agreement shall remain in force in accordance with its
terms. The failure to obtain such approval by the stockholders shall not be
deemed to affect in any way the authority of the Compensation Committee and the
Board of Directors with respect to discretionary matters relating to the
compensation of the Executive.

 

23.COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 



30

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.

 

INSPIRED ENTERTAINMENT, Inc             By:                                Its:
                Date: ______________________, 2020 A. Lorne Weil  

 



 



31







 

